DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 17 recite the limitation “receive event signals from … accelerometer … and … location sensor …; identify a possible fall event based on … signal … from the accelerometer … and the location sensor”. The originally filed disclosure provides support for detecting fall from sensor devices that include accelerometer or movement detection sensors, [0065], and identify a possible fall event based on the event signals, [0066]; wherein [0066] further describes determining recovery based on movement near the region of the fall event. The disclosure provides a teaching or using location sensors in the process of determining recovery from a fall and not for detecting the initial fall itself. There is no disclosure for using event signals from an accelerometer in conjunction with a location sensor a possible fall event. The applicant alleges that [0025, 0033, 0042, 0046-0050] of the originally filed disclosure provide support for the above limitation. The Examiner is unable to find a teaching in the above paragraphs that teaches a system or method that uses values from an accelerometer and location sensor to determine a fall event. The limitation is not supported by the originally filed disclosure and is considered a new matter.

Claims 2-14, 18-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11, 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. [Hanson, US 20120314901].
As to claim 1. Hanson discloses A smart monitoring system, the system comprising: 
a processor, [0114]; and a memory, machine-readable storage device [0114], having executable instructions stored thereon that when executed by the processor cause the processor to, [0114] wherein the processing can be performed on any of the components of [fig. 4] including the gateway, [0065]: 
receive event signals, [0066] receive sensor data, from a an accelerometer that is configured to measure activity values corresponding to movements of a person, [0042] output of accelerometer used to detect a fall based on impact, and an individual location sensor that is configured to measure a location of the person, [0042] inertial sensors used to identify fall location; [0051] detected location used to identify fall;
identify a possible fall event based on activity values included in the event signal received from the accelerometer exceeding a threshold and a current location of the person included in the event signal received from the individual location sensor, [0021, 0042] impact detected using an imaging device, that comprises the accelerometer, and the possible fall location to identify fall at the location; [0079, 0080] wherein impact is detected based on inertial sensor data crossing a minimum threshold; 
sample sensor data from the accelerometer based on the activity values exceeding the threshold, [0065] sensor data sampled continuously, the accelerometer corresponding to corresponding to the current location of the person, [0042], the sensor data including values representative of measurements of movement associated with the possible fall event, [0079, 0080] inertial sensor data comprises values representative of impact used for determining a fall event; 
determine that a fall has occurred to the person based on the sampled sensor data, [0066, fig. 7] step 720 fall detection; and 
generate trends associated with health and safety conditions including behaviors in mobility based on the determination of the fall, the presence of recovery, and the event signals, [0073-0075] the system generates trend data based on previous fall event signals.
Hanson fails to disclose, in the same embodiment, that the processor sample additional sensor data from the accelerometer for additional motion at a period of time subsequent to the fall; determine a presence of recovery from the fall based on the additional sensor data including the additional motion.
Hanson, in a separate embodiment, teaches that, after a predetermined period of time of detecting the fall, the system makes measurement and determination that if the overall activity of the user is above a predetermined threshold, [0091, 0092]; and determine if there is an indication of recovery based on posture or orientation measurements, [0092, 0094]; wherein, after a predetermined time from the fall detection, the system monitors the user’s activity based on sensors from the on-body sensor, [0091]; wherein orientation is measured using inertial sensors, [0081], which comprises an accelerometer, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson so that the system can avoid sensing false alarms.

As to claim 2. Hanson discloses The system of claim 1 wherein the processor is further configured to: determine an absence of the recovery from the fall based the additional sensor data; and generate an alert based on the absence of the recovery, [0096, 0097].

As to claim 3. Hanson discloses The system of claim 2 wherein the processor is further configured to transmit the alert to at least one of a central monitoring location, emergency contact, medical staff, care provider, and a call operator, [0097].

As to claim 4. Hanson discloses The system of claim 1 wherein the sensor data includes real-time measurements of movement, [0065] instantaneous readings.

As to claim 5. Hanson discloses The system of claim 1 wherein the sensor data includes measurements of movement at a time of occurrence of the fall, [0065] instantaneous readings.

As to claim 7. Hanson discloses The system of claim 1 wherein the processor is further configured to compare the measurements of movement within a given time window with one or more patterns, [0009].

As to claim 8. Hanson discloses The system of claim 7 wherein the one or more patterns correspond to movements associated with events selected from the group consisting of: a fall with recovery, a fall without recovery, or non-fall events, [0104, 0105].

As to claim 9. Hanson discloses The system of claim 1 wherein the event signals are received from a plurality of sensor devices, and at least one of the plurality of sensor devices are attached to appliances and fixtures that are selected from the group consisting of a toilet, a door, a window, a refrigerator, a television remote, and a medicine cabinet, [0044, 0047, 0100].

As to claim 11. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the door, [0047]; and determine an opening or closing of the door based on the event signals from the sensor device coupled to the door, [0047].

As to claim 12. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the window, [0047]; and determine an opening or closing of the window based on the event signals from the sensor device coupled to the window, [0047].

As to claims 17-19 are rejected using the same prior arts and reasoning as to that of claims 1-3, respectively.

Claims 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Mazar as applied to claim 1 above, further in view of Shinkle et al. [Shinkle, US 20170168095].
As to claim 6. the combination of Hanson and Mazar fails to disclose The system of claim 1 wherein the measurements of movement comprise a delta sum of absolute displacement values of movement along a plurality of coordinate axis.
Shinkle teaches a system to measure a distance based on the sum of incremental changes in position in time, [0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hanson and Mazar with that of Shinkle so that the system can save on processing time by using incremental distance to determine if a fall occurred and avoiding to measure distance continuously.

As to claim 20 is rejected using the same prior arts and reasoning as to that of claim 6.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Mazar as applied to claim 1 above, further in view of Uchida et al. [Uchida, US 6696956].
As to claim 10. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to a bathroom, [0044]; and determine a usage of the toilet based on the event signals from the sensor device coupled to the bathroom, [0044].
Hanson fails to disclose that the sensor is coupled to a handle of the toilet, and the usage is flushing.
Uchida teaches an emergency dispatching system using a sensor on the handle of a toilet to detect flushing to determine if a monitored person is unable to move, [col. 7, lines 65- col. 8, line 5; col. 8, lines 51-56].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hanson and Mazar with that of Uchida so that the system can use a toilet to determine if a person recovered from a detected fall.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Mazar as applied to claim 1 above, further in view of Tran et al. [Tran, US 20150068069].
As to claim 13. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the refrigerator; and determine an opening or closing of the refrigerator based on the event signals from the sensor device coupled to the refrigerator.
Tran teaches a system that can detect opening and closing of refrigerator door based on signal from a sensor attached to the door, [0067].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hanson and Mazar with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

As to claim 14. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the television remote; and determine watching of a television based on the event signals from the sensor device coupled to the television remote.
Tran teaches a system that can detect flipping of TV channel based on channel switching to detect alertness of the user, [0076].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hanson and Mazar with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

As to claim 15. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the medicine cabinet; and determine an individual taking medicine based on the event signals from the sensor device coupled to the medicine cabinet.
Tran teaches a system that can detect opening and closing of medicine cabinet door based on signal from a sensor attached to the door, [0067].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hanson and Mazar with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Modi et al. [US 20160187368].
As to claim 16. Hanson discloses A smart monitoring system, the system comprising: 
sensors that are attached to appliances and fixtures including, a toilet, a door, [0047], a window, [0047], a refrigerator, a television remote, and a medicine cabinet, [0074]; and
an individual location sensor that is configured to measure a location of a person, [0051, 0081, 0204] individual location determined; and
a computing device, gateway 120, [fig. 2], configured to: 
identify health and safety conditions based on activity values included in event signals received from at least one of the sensors exceeding a threshold, and a current location of the person included in an event signal received from the individual location sensor, [0021, 0042] impact detected using an imaging device, that comprises the accelerometer, and the possible fall location to identify fall at the location; [0079, 0080] wherein impact is detected based on inertial sensor data crossing a minimum threshold;
sample event signals from at least one of the accelerometers, [0065] sensor data sampled continuously;
determine actions performed by the person based on the current location of the person and the event signals, the actions including at least one of flushing of the toilet, opening or closing the door, opening or closing the window, opening or closing of refrigerator, watching television, and taking medicine, [0047] detect opening of door by the user; and
generate trends associated with health and safety conditions based on the determined actions, [0073-0075] the system generates trend data based on previous fall event signals.
Tran fails to disclose the sensors attached to the appliances and fixtures is accelerometers.
Modi teaches a system for detecting opening of a door or window using an accelerometer, [0021, 0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Henson with that of Modi so that the accelerometer can be used to determine the opening and closing event in addition to confirming the sensor is still on the window or door, [0002].





Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Argument 1: Hanson, Mazar, Tran and Uchida have not been show to disclose or suggest at least the above-recited portions (currently amended limitations) of each of claims 1, 16, 17.
Response 1: The Office Action is amended to address the newly amended limitations as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688